Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Response to Amendment
Applicants' amendment of the claims, filed on 09/24/2021, in response to the rejection of claims 1, 3-8 from the non-final office action, mailed on 05/27/2021, by amending claim 1 and canceling claim 4, is acknowledged and will be addressed below.
Further note the applicants did not provide where the proper supports for the amendment is located in the applicants’ disclosure.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the claimed algorithm of Claim 1 must be shown or the feature(s) canceled from the claim(s), this is related with 112 issues below. No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim interpretation
(1) In regards to the “plug” across the claim list, and further the “a first plug disposed in a first opening of the lid”, “a second plug in the second opening”, “when the first plug is disposed in the first opening” and “when the second plug is disposed in the second opening” of Claim 1;
Applicants’ disclosure and claim do not define a specific structure of the plug.
The “plug is disposed in the opening” appears to merely indicate “closing the opening”. Thus, any component used for opening and closing a hole will be examined as a plug, because use of a plug to block an opening is commonly known in the art, for instance, see plug and actuator of US 20070110985, hereafter ‘985, [0043], [0066-0067], plug and robot arm of US 5089110, hereafter ‘110, lines 38-47 of col. 4, and plug of US 5733375, hereafter ‘375, lines 10-16 of col. 5.


    PNG
    media_image1.png
    445
    738
    media_image1.png
    Greyscale


 (2) In regards to the “during a chemical vapor infiltration and deposition (“CVI/CVD”) processing cycle” of Claim 1,
First, the limitation merely define a processing operation, not a structural part, thus is an intended use.
Second, the applicants discloses “Chemical vapor infiltration and deposition (CVI/CVD) is a known process for making composite structures such as carbon/carbon brake disks”, see the applicants’ specification (paragraph [0002] of the published instant application). Therefore, when a prior art teaches process for making composite 

(3) In regards to the “wherein: a reactant gas from the reactant gas source is configured to flow from the ID volume to the OD volume when the first plug is disposed in the first opening, the first valve is open, the second valve is closed, and the second opening is open and the reactant gas from the reactant gas source is configured to flow from the OD volume to the ID volume when the second plug is disposed in the second opening, the second valve is open, the first valve is closed, and the first opening is open” of Claim 1,
The limitation merely defines an operation of the claimed apparatus, which is a flow from ID to OD and a reverse flow from OD to ID by switching opening/closing the corresponding gas inlet and outlet, thus it is an intended use of the apparatus.
Consequently, when an apparatus of a prior art has the claimed structural components, such as gas sources, openings, plugs, and valves, the apparatus of the prior art is clearly capable of performing the operation, see the MPEP citations below. 

(3) In regards to the “mechanical controller” of Claim 5;
Because the claim does not define a specific structure of the mechanical controller, any part attached to or constituting an actuating structure which controls the movement of the plug can be clearly read into a mechanical controller, for instance, it can be a rod part of the actuating structure, a plate part of the actuating part, a finger part of the actuating part, or a control box having an electrical circuit.

(4) In regards to the “wherein the reactant gas source is configured to provide the reactant gas, wherein the reactant gas comprises at least one of methane, ethane, propane, cyclopentane, hydrogen, nitrogen, helium, argon, or an alkane” of Claim 6;
The “reactant” is a functional identification of the gas source, thus it does not add a patentable weight to the gas source. Naming a gas source as a reactant, precursor, or inert is an intended use of the gas source apparatus, see the MPEP citations below. Therefore, when an apparatus of a prior art has a gas source, it is sufficient to meet the “reactant”.

(5) In regards to the “annular porous structure” of Claim 7;
According to the applicants’ disclosure, the annular porous structure is a substrate to be processed in the applicants’ claimed apparatus. Because the substrate to be processed in the claimed apparatus is not a structural part making the claimed apparatus, a property regarding to the substrate does not add a patentable weight to determine the patentability of the claimed processing apparatus, see the MPEP citations below. Consequently, when an apparatus of a prior art uses a porous substrate, it is sufficient to meet the “annular porous structure”.

MPEP citations:
It has been held that claim language that simply specifies an intended use or field of use for the invention generally will not limit the scope of a claim (See MPEP 2106; Walter, 618 F.2d at 769, 205 USPQ at 409). When apparatus is capable of performing 

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
(1) In regards to the amended feature “a controller in operable communication with the control arm, the controller configured to:
receive instructions to start the CVI/CVD processing cycle,
determine a predetermined amount of time has elapsed in the CVI/CVD processing cycle;
command the first valve to close;
command the control arm to remove the first plug from the second opening;
command the control arm to dispose a second plug in the second opening, and
command the second valve to open to fluidly couple the reactant gas source to the OD volume for a remainder of the CVI/CVD processing cycle” of Claim 1,

First, does the controller is a main controller operating overall operation of the claimed apparatus?
The applicants’ specification discloses “mechanical controller 76 may control arm 78 to remove plug 62 from opening 171. Control arm 78 may place plug 64 in opening 170 and plug 66 in opening 172. In various embodiments, mechanical controller 76 is remotely controlled by an operator. In a remotely controlled configuration, mechanical controller 76 replicates or interprets the movements of an operator, who is positioned remotely at a safe distance from furnace 105. Control arm 78 may be controlled by way of instructions from one or more microcontrollers/microprocessors in mechanical controller 76. Sensors may be configured to provide information that may be used by the microcontroller/microprocessor to formulate instructions for controlling mechanical implement movements, for example”, see paragraph [0045].
Based on the disclosure, the claimed controller is considered a mechanical controller controlling the movement of the control arm. How the mechanical controller can start the CVI/CVD processing cycle and also determine a predetermined amount of time has elapsed in the CVI/CVD processing cycle?
The examiner does not find a proper support for the function of the controller, thus it is a new matter.

Second, the applicants recite a controller configured to performing a specific procedure in an order, which is an algorithm. Because the amended claim has a format of “a controller configured to: receive… determine… command… “, the recited controller is not a 
However, the examiner does not find a proper support for the claimed algorithm.
Specifically, after the steps of “receive instructions to start the CVI/CVD processing cycle” and “determine a predetermined amount of time has elapsed in the CVI/CVD processing cycle”, the controller require to perform following step of “command the first valve to close; command the control arm to remove the first plug from the second opening; command the control arm to dispose a second plug in the second opening” without performing actual first sequence of gas flow processing by opening the first valve.
The applicants’ disclosure do not support such procedure, thus it is a new matter.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
(1) Continued from 112 1st paragraph issue above,

An appropriate amendment is respectfully requested. Depending on the amendment, it will require further search and reconsideration.

Response to Arguments
Applicants’ arguments filed on 09/24/2021 have been fully considered but they are not convincing in light of the new ground of rejection above.
Further, in regards to the argument filed on 09/24/2021, see pages 5-7, the examiner notices the arguments are the same as the arguments filed on 02/02/2021, thus the examiner maintains the same responses in the advisory action, mailed on 02/12/2021.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AIDEN Y LEE whose telephone number is (571)270-1440.  The examiner can normally be reached on M-F: 9am-5pm PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on 571-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AIDEN LEE/           Primary Examiner, Art Unit 1718